 


113 HR 689 IH: States' Medical Marijuana Patient Protection Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 689 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Blumenauer (for himself, Mr. Rohrabacher, Mr. Polis, Ms. Lee of California, Mr. Moran, Mr. Cohen, Mr. Farr, Mr. Grijalva, Mr. Nadler, Mr. Hastings of Florida, Ms. Schakowsky, Mr. Honda, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the rescheduling of marijuana and for the medical use of marijuana in accordance with the laws of the various States. 
 
 
1.Short titleThis Act may be cited as the States' Medical Marijuana Patient Protection Act. 
2.Controlled Substances Act 
(a)Schedule 
(1)Not later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services, in cooperation with the National Academy of Sciences' Institute of Medicine, shall submit to the Administrator of the Drug Enforcement Administration a recommendation on the listing of marijuana within the Controlled Substances Act (21 U.S.C. 801 et seq.), and shall recommend a listing other than Schedule I or Schedule II. 
(2)Not later than one year after the date of enactment of this Act, the Administrator of the Drug Enforcement Administration shall, based upon the recommendation under paragraph (1), issue a notice of proposed rulemaking for the rescheduling of marijuana within the Controlled Substances Act, which shall include a recommendation to list marijuana as other than a Schedule I or Schedule II substance. 
(b)Limitations on the application of the Controlled Substances Act 
(1)In generalNo provision of the Controlled Substances Act shall prohibit or otherwise restrict in a State in which the medical use of marijuana is legal under State law— 
(A)the prescription or recommendation of marijuana for medical use by a medical professional or the certification by a medical professional that a patient has a condition for which marijuana may have therapeutic benefit; 
(B)an individual from obtaining, manufacturing, possessing, or transporting within their State marijuana for medical purposes, provided the activities are authorized under State law; or 
(C)a pharmacy or other entity authorized under local or State law to distribute medical marijuana to individuals authorized to possess medical marijuana under State law from obtaining, possessing or distributing marijuana to such individuals. 
(2)ProductionNo provision of the Controlled Substances Act shall prohibit or otherwise restrict an entity authorized by a State or local government, in a State in which the possession and use of marijuana for medical purposes is legal from producing, processing, or distributing marijuana for such purposes. 
3.Federal Food, Drug, and Cosmetic Act 
(a)In generalNo provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall prohibit or otherwise restrict in a State in which the medical use of marijuana is legal under State law— 
(1)the prescription or recommendation of marijuana for medical use by a medical professional or the certification by a medical professional that a patient has a condition for which marijuana may have therapeutic benefit; 
(2)an individual from obtaining, manufacturing, possessing, or transporting within their State marijuana for medical purposes, provided the activities are authorized under State law; or 
(3)a pharmacy or other entity authorized under local or State law to distribute medical marijuana to individuals authorized to possess medical marijuana under State law from obtaining, possessing, or distributing marijuana to such individuals. 
(b)ProductionNo provision of the Federal Food, Drug, and Cosmetic Act shall prohibit or otherwise restrict an entity authorized by a State or local government, in a State in which the possession and use of marijuana for medical purposes is legal from producing, processing, or distributing marijuana for such purpose. 
4.Administration of registration requirements related to marijuana researchNot later than 180 days after the date of enactment of this Act, the Attorney General shall delegate responsibility under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) for control over access to marijuana for research into its potential therapeutic and medicinal uses to an entity of the Executive Branch that is not focused on researching the addictive properties of substances. That entity shall take appropriate actions to ensure that an adequate supply of marijuana is available for therapeutic and medicinal research.  
5.Relation of Act to certain prohibitions relating to smokingThis Act does not affect any Federal, State, or local law regulating or prohibiting smoking in public. 
 
